internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 9-plr-165794-02 date date in re legend grantor spouse son daughter generation-skipping_trust gst-exempt trust gst-exempt trust family_foundation accounting firm attorney year year a plr-165794-02 dear this letter responds to your representative’s letter dated date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations and sec_2642 of the internal_revenue_code to make timely allocations of generation-skipping_transfer gst_exemption with respect to transfers made by grantor to an irrevocable_trust the facts and representations submitted are summarized as follows grantor is married to spouse and has two children son and daughter in year grantor created generation-skipping_trust an irrevocable_trust for the benefit of his children and after their death for the benefit of his grandchildren grantor transferred stock valued at dollar_figurea to generation-skipping_trust in year article two of generation-skipping_trust provides for the creation of two separate trusts gst-exempt trust to be held and administered for the primary benefit of son and gst-exempt trust to be held and administered for the primary benefit of daughter article three paragraph one of generation-skipping_trust provides that the trustee shall pay to or for the benefit of the beneficiary of gst-exempt trust and gst- exempt trust so much if any of the net_income or principal of that trust as the trustee in the trustee’s sole and absolute discretion shall deem necessary or advisable for the beneficiary’s support in his or her accustomed manner of living education including college and professional education health and medical dental hospital and nursing expenses and expenses of invalidism article three paragraph one clarifies grantor’s intent that all or part or none of the net_income or principal may be paid to each trust’s beneficiary article three paragraph three of generation-skipping_trust provides that the beneficiary of gst-exempt trust and gst-exempt trust shall have the power to appoint all or any portion of the principal of his or her trust to or for the benefit of grantor’s issue in the amounts or proportions whether absolute or in trust as that beneficiary shall direct by specific reference to the non-general power_of_appointment in his or her will however this beneficiary is prohibited from appointing trust property to himself or herself his or her estate and creditors or creditors of his or her estate article three paragraph four of generation-skipping_trust provides that gst-exempt trust and gst-exempt trust will terminate on the death of its primary beneficiary article three paragraph four further provides that upon termination of gst-exempt trust or gst-exempt trust the then remaining principal and income of that trust that has not been effectively appointed under the non-general power_of_appointment granted in paragraph three of article three shall be held or disposed of as follows a if any issue of the beneficiary is living at the termination of that beneficiary’s trust then the trustee shall divide the trust property into equal shares for the plr-165794-02 living issue of that beneficiary and collectively the living issue of each child of that beneficiary who dies prior to the termination of the trust leaving issue then living b c if no issue of the beneficiary is living at the termination of the trust and if any issue of grantor is then living then the trustee shall divide the trust property into equal shares per stirpes for the benefit of the issue of grantor if no issue of the beneficiary or grantor is living at the termination of the trust then the trustee shall transfer the trust property to foundation if it then exists or if it shall not then exist to the successor in ownership of the assets of foundation article four paragraph two of generation-skipping_trust provides that gst-exempt trust and gst-exempt trust shall terminate on the first to occur of the following dates with respect to each trust a the date the primary beneficiary attains the age of forty years b the date which is twenty-one years after the death of the last to die of the issue of grantor living as of the date of this agreement or c the date the primary beneficiary dies grantor and spouse forwarded to accounting firm a copy of the trust agreement for generation-skipping_trust and informed accounting firm of the gifts made in year and of spouse’s consent to have gifts made by grantor considered as made one-half by each of spouse and grantor grantor and spouse state that they relied on accounting firm to make the appropriate allocations on properly prepared gift_tax returns on form_709 for year accounting firm failed to allocate any of grantor’s or spouse’s gst_exemption to the transfers in year grantor and spouse consulted with attorney to review their estate plan attorney reviewed the wills and trusts of grantor and spouse and all form sec_709 filed on their behalf attorney discovered that no gst allocation had been made to the transfer to generation-skipping_trust in year no distributions from any of the trusts have been made to a skip_person grantor and spouse request an extension of time under sec_301_9100-3 to allocate their gst_exemption to the transfer to generation-skipping_trust sec_2601 imposes a tax on every gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides generally that the term taxable_termination means the termination by death lapse of time release of power or otherwise of an interest in property held in a_trust where the property passes to a skip_person with respect to the transferor of the property sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or plr-165794-02 a direct_skip sec_2612 provides that a direct_skip is a transfer subject_to federal estate or gift_tax made by a transferor to a skip_person sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfer of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c -- a the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and b such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 plr-165794-02 under sec_301_9100-1 the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore grantor and spouse are granted an extension of time of sixty days from the date of this letter to make retroactive_allocations of their available gst_exemption with respect to the transfer to generation-skipping_trust in year the allocation will be effective as of the date of the transfer to the trust in year and the gift_tax value of the transfers will be used in determining the amount of gst_exemption to be allocated to the trusts the allocations should be made on a supplemental form_709 for each taxpayer filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to each supplemental form_709 two copies are enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in addition we express or imply no opinion regarding the value of the property transferred to the trusts plr-165794-02 this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayers’ representative sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copies of this letter cc
